Exhibit 10.1

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

The M/A-COM Technology Solutions Holdings, Inc. 2012 Employee Stock Purchase
Plan (the “2012 Employee Stock Purchase Plan”) is comprised of two subplans as
set forth below, each of which is intended to constitute a separate offering:
the M/A-COM Technology Solutions Holdings, Inc. U.S. Employee Stock Purchase
Plan and the M/A-COM Technology Solutions Holdings, Inc. International Employee
Stock Purchase Plan.

Subject to adjustment from time to time as provided in Section 9 of each
subplan, the number of shares of Common Stock of M/A-COM Technology Solutions
Holdings, Inc. (the “Company”) reserved for sale and authorized for issuance
pursuant to the 2012 Employee Stock Purchase Plan, comprised of the M/A-COM
Technology Solutions Holdings, Inc. U.S. Employee Stock Purchase Plan and the
M/A-COM Technology Solutions Holdings, Inc. International Employee Stock
Purchase Plan, shall be:

(a) 1 million shares; plus

(b) an annual increase to be added as of the first day of each fiscal year of
the Company equal to the least of (i) 1.25% of the outstanding Common Stock on a
fully diluted basis (including the effect of shares of Common Stock issuable
pursuant to outstanding warrants, options and similar rights and conversion of
any outstanding securities convertible into Common Stock as of the last day of
the Company’s immediately preceding fiscal year, (ii) 550,000 shares of Common
Stock, and (iii) a lesser amount determined by the Board; provided that any
shares from any such increases in previous years that are not actually issued
shall continue to be available for issuance under the 2012 Employee Stock
Purchase Plan.

Shares issued under the 2012 Employee Stock Purchase Plan shall be drawn from
authorized and unissued shares or shares now held or subsequently acquired by
the Company as treasury shares.



--------------------------------------------------------------------------------

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

U.S. EMPLOYEE STOCK PURCHASE PLAN

SECTION 1. PURPOSE

The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code, but the Company
makes no representation of such status or undertaking to maintain such status.
The provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of Section 423
of the Code.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ELIGIBILITY REQUIREMENTS

 

3.1 Initial Eligibility

Except as provided in Section 3.2, each Employee shall become eligible to
participate in the Plan in accordance with Section 4 on the first Enrollment
Date on or following the later of (a) the date such Employee begins employment
and (b) the Effective Date. Participation in the Plan is entirely voluntary.

 

3.2 Limitations on Eligibility

The following Employees are not eligible to participate in the Plan:

(a) Employees whose customary employment is twenty (20) hours or less per week;
and

(c) Employees who, immediately upon purchasing Shares under the Plan, would own
directly or indirectly, an aggregate of five percent (5%) or more of the total
combined voting power or value of all outstanding shares of all classes of stock
of the Company or any Subsidiary (and for purposes of this paragraph, the rules
of Section 424(d) of the Code shall apply, and stock which the Employee may
purchase under outstanding options shall be treated as stock owned by the
Employee).

SECTION 4. ENROLLMENT

 

4.1 First Offering Period

Any Eligible Employee immediately prior to the first Offering Period under the
Plan will be automatically enrolled in the first Offering Period. An Eligible
Employee will be eligible to

 

US-1



--------------------------------------------------------------------------------

continue participation in the first Offering Period only if such individual
completes and signs an enrollment election form (or completes such other
enrollment procedure established by the Committee) and submits such enrollment
election to the Company (a) no earlier than the effective date of the Form S-8
registration statement with respect to the issuance of Shares under the 2012
Employee Stock Purchase Plan and (b) no later than ten (10) business days
following the effective date of such S-8 registration statement or such other
period of time as the Committee may determine (the “Enrollment Window”). An
Eligible Employee’s failure to submit the enrollment election form (or complete
such other enrollment procedure permitted by the Committee) during the
Enrollment Window will result in the automatic termination of such individual’s
participation in the first Offering Period.

 

4.2 Subsequent Offering Periods

Subsequent to commencement of the first Offering Period, any Eligible Employee
may enroll in the Plan for an Offering Period by completing and signing an
enrollment election form or by such other means as the Committee shall prescribe
and submitting such enrollment election to the Company in accordance with
procedures established by the Committee on or before the Cut-Off Date with
respect to such future Offering Period.

 

4.3 Continuing Effectiveness of Enrollment Election

Unless otherwise determined by the Committee, the enrollment election and the
designated rate of payroll deduction shall continue for future Offering Periods
unless the Participant changes or cancels, in accordance with procedures
established by the Committee, the enrollment election or designated rate of
payroll deduction prior to the Cut-Off Date with respect to a future Offering
Period or elects to withdraw from the Plan in accordance with Section 8.1.

SECTION 5. GRANT OF OPTIONS ON ENROLLMENT

 

5.1 Option Grant

Enrollment by an Eligible Employee in the Plan as of an Enrollment Date will
constitute the grant by the Company to such Participant of an option on such
Enrollment Date to purchase Shares from the Company pursuant to the Plan.

 

5.2 Option Expiration

An option granted to a Participant pursuant to the Plan shall expire, if not
terminated for any reason first, on the earliest to occur of: (a) the end of the
Offering Period in which such option was granted; (b) the completion of the
purchase of Shares under the option under Section 7; or (c) the date on which
participation of such Participant in the Plan terminates for any reason.

 

US-2



--------------------------------------------------------------------------------

5.3 Purchase of Shares

(a) An option granted to a Participant under the Plan shall give the Participant
a right to purchase on a Purchase Date the largest number of whole Shares, as
determined by the Committee, which the funds accumulated in the Participant’s
Account as of such Purchase Date will purchase at the applicable Purchase Price;
provided, however, that, unless the Committee determines otherwise for a future
Offering Period or Purchase Period, no Participant may purchase during a
Purchase Period more than 625 Shares, subject to adjustment as provided in
Section 9 of the Plan.

(b) Notwithstanding anything to the contrary herein, to the extent required by
Section 423 of the Code, no Employee shall be granted an option under the Plan
(or any other plan of the Company or a Subsidiary intended to qualify under
Section 423 of the Code) which would permit the Employee to purchase Shares
under the Plan (and such other plan) in any calendar year with a Fair Market
Value (determined at the time such option is granted) in excess of $25,000.

(c) Any payments made by a Participant in excess of the limitations of this
Section 5.3 shall be returned to the Participant in accordance with procedures
established by the Committee.

SECTION 6. PAYMENT

(a) The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Eligible Compensation, the terms and conditions of which
are designated by the Committee; provided, however, that unless the Committee
determines otherwise for a future Purchase Period, any payroll deductions must
be in one percent (1%) increments comprising not less than one percent (1%) and
not more than fifteen percent (15%) of a Participant’s Eligible Compensation
received on each pay day during the Purchase Period. Payment amounts shall be
credited on a bookkeeping basis to a Participant’s Account under the Plan. All
payment amounts may be used by the Company for any purpose and the Company shall
have no obligation to segregate such funds. No interest accrues on payments by
Participants.

(b) Any payroll deductions for a Participant shall commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Purchase Date; provided, however, that for the first Offering Period, payroll
deductions will commence on the first pay day on or following the end of the
Enrollment Window.

SECTION 7. PURCHASE OF SHARES

 

7.1 Option Exercise

Any option held by a Participant that was granted under the Plan and that
remains outstanding as of a Purchase Date shall be deemed to have been exercised
on such Purchase Date for the number of whole Shares, as determined by the
Committee, that the funds

 

US-3



--------------------------------------------------------------------------------

accumulated in the Participant’s Account as of the Purchase Date will purchase
at the applicable Purchase Price (but not in excess of the number of Shares for
which options have been granted to the Participant pursuant to Section 5.3).
Options for other Shares for which options have been granted that are not
purchased on the last Purchase Date during the Offering Period shall terminate.
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed. As a condition to the exercise of an option, the Committee may
require the person exercising such option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares.

 

7.2 Refund of Excess Amount

If, after a Participant’s exercise of an option under Section 7.1, an amount
remains credited to the Participant’s Account as of a Purchase Date (including
after return of any amount pursuant to Section 5.3(c)), then the remaining
amount shall be (a) if no further Purchase Periods are immediately contemplated
by the Committee, distributed to the Participant as soon as administratively
feasible, or (b) if another Purchase Period is contemplated by the Committee,
carried forward in the Account for application to the purchase of Shares on the
next following Purchase Date.

 

7.3 Employees of Subsidiary

In the case of Participants employed by a Designated Subsidiary, the Committee
may provide for Shares to be sold through the Subsidiary to such Participants,
to the extent consistent with Section 423 of the Code.

 

7.4 Pro Rata Allocation

If the total number of Shares for which options are or could be exercised on any
Purchase Date in accordance with this Section 7, when aggregated with all Shares
for which options have been previously exercised under the Plan, exceeds the
maximum number of Shares reserved in Section 12, the Company may, in accordance
with Section 12, allocate the Shares available for delivery and distribution in
the ratio that the balance in each Participant’s Account bears to the aggregate
balances of all Participants’ Accounts, and the remaining balance of the amount
credited to the Account of each Participant under the Plan shall be returned to
him or her as promptly as possible.

 

7.5 Notice of Disposition

If a Participant or former Participant who is subject to United States federal
income tax sells, transfers, or otherwise makes a disposition of Shares
purchased pursuant to an option granted under the Plan, then such Participant or
former Participant shall notify the Company or the Employer in writing of such
sale, transfer or other disposition within ten (10) days of the

 

US-4



--------------------------------------------------------------------------------

consummation of such sale, transfer, or other disposition. Without limitation on
the Participant’s or former Participant’s ability to sell, transfer or otherwise
make a disposition of Shares and without limitation on Section 11.2,
Participants and former Participants must maintain any Shares purchased pursuant
to an option granted under the Plan within two (2) years after the date such
option is granted or within one (1) year after the date such Shares were
transferred to the Participant at the broker designated by the Committee, unless
the Committee determines otherwise.

SECTION 8. WITHDRAWAL FROM THE PLAN, TERMINATION

OF EMPLOYMENT, AND LEAVES OF ABSENCE

 

8.1 Withdrawal From the Plan

A Participant may withdraw all funds accumulated in the Participant’s Account
from the Plan during any Purchase Period by delivering a notice of withdrawal to
the Company or the Employer (in a manner prescribed by the Committee) at any
time up to but not including the ten (10) days prior to the Purchase Date for
such Purchase Period, or by such longer time period in advance of the Purchase
Date as the Committee may require. If notice of complete withdrawal from the
Plan as described in the preceding sentence is timely received, the Company or
the Employer will cease the Participant’s payroll withholding for the Plan and
all funds then accumulated in the Participant’s Account shall not be used to
purchase Shares, but shall instead be distributed to the Participant as soon as
administratively feasible. An Employee who has withdrawn from a Purchase Period
may not return funds to the Company or the Employer during that Purchase Period
and require the Company or the Employer to apply those funds to the purchase of
Shares. Any Eligible Employee who has withdrawn from the Plan may, however,
re-enroll in the Plan as of the next subsequent Enrollment Date, if any, in
accordance with Section 4.2.

 

8.2 Termination of Participation

Participation in the Plan terminates immediately on the date on which a
Participant ceases to be employed by the Company or the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee, and all funds then
accumulated in the Participant’s Account shall not be used to purchase Shares,
but shall instead be distributed to the Participant as soon as administratively
feasible.

 

8.3 Leaves of Absence

If a Participant takes a leave of absence, such Participant shall have the
right, in accordance with procedures prescribed by the Committee, to elect to
withdraw from the Plan in accordance with Section 8.1. To the extent determined
by the Committee or required by Section 423 of the Code, certain leaves of
absence may be treated as cessations of employment for purposes of the Plan.

 

US-5



--------------------------------------------------------------------------------

SECTION 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,

DISSOLUTION, LIQUIDATION, MERGER OR SALE OF ASSETS

 

9.1 Adjustments Upon Changes in Capitalization

Subject to any required action by the stockholders of the Company, the right to
purchase Shares covered by a current Offering Period and the number of Shares
which have been authorized for issuance under the Plan for any future Offering
Period, the maximum number of Shares each Participant may purchase each Offering
or Purchase Period (pursuant to Section 5.3 hereof), as well as the price per
Share and the number of Shares covered by each right under the Plan which have
not yet been purchased shall be proportionately adjusted in the sole discretion
of the Committee for any increase or decrease in the number of issued Shares
resulting from a stock split, reverse stock split, stock dividend, extraordinary
cash dividend, combination or reclassification of the Common Stock, or
recapitalization, reorganization, consolidation, split-up, spin-off, or any
other increase or decrease in the number of Shares effected without receipt of
consideration by the Company. Except as expressly provided otherwise by the
Committee, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares.

 

9.2 Adjustment Upon Dissolution, Liquidation, Merger or Sale of Assets

Without limitation on the preceding provisions, in the event of any dissolution,
liquidation, merger, consolidation, sale of all or substantially all of the
Company’s outstanding voting securities, sale, lease, exchange or other transfer
of all or substantially all of the Company’s assets, or any similar transaction
as determined by the Committee in its sole discretion, the Committee may make
such adjustment it deems appropriate to prevent dilution or enlargement of
rights in the number and class of Shares which may be delivered under
Section 12, in the number, class of or price of Shares available for purchase
under the Plan and in the number of Shares which a Participant is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Committee’s authority under the Plan, in the event of any such transaction, the
Committee may elect to have the options hereunder assumed or such options
substituted by a successor entity, to terminate all outstanding options either
prior to their expiration or upon completion of the purchase of Shares on the
next Purchase Date, to shorten the Offering Period by setting a new Purchase
Date, or to take such other action deemed appropriate by the Committee.

SECTION 10. DESIGNATION OF BENEFICIARY

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

US-6



--------------------------------------------------------------------------------

SECTION 11. ADMINISTRATION

 

11.1 Administration by Committee

The Plan shall be administered by the Committee. The Committee shall have the
authority to delegate duties to officers, directors or employees of the Company.

 

11.2 Authority of Committee

The Committee shall have the full and exclusive discretionary authority to
construe and interpret the Plan and options granted under it; to establish,
amend, and revoke rules and regulations for administration of the Plan
(including, without limitation, the determination and change of Offering
Periods, Purchase Periods and payment procedures, the requirement that Shares be
held by a specified broker, and the establishment of the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars); to
determine all questions of eligibility, disputed claims and policy that may
arise in the administration of the Plan; to make any changes to the Plan or its
operations to reduce or eliminate any unfavorable legal, accounting or other
consequences to the extent deemed appropriate by the Committee; and, generally,
to exercise such powers and perform such acts as the Committee deems necessary
or expedient to promote the best interests of the Company, including, but not
limited to, designating from time to time which Subsidiaries of the Company
shall be part of the Employer. The Committee’s determinations as to the
interpretation and operation of the Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons.

In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules which allow employees of any foreign Subsidiary to
participate in, and enjoy the tax benefits offered by, the Plan; provided,
however, that such rules shall not result in any grantees of options having
different rights and/or privileges under the Plan in violation of Section 423 of
the Code nor otherwise cause the Plan to fail to satisfy the requirements of
Section 423 of the Code and the regulations thereunder.

 

11.3 Administrative Modifications

The Plan provisions relating to the administration of the Plan may be modified
by the Committee from time to time as may be desirable to satisfy any
requirements of or under the federal securities and/or other applicable laws of
the United States, to obtain any exemption under such laws, or to reduce or
eliminate any unfavorable legal, accounting or other consequences or for any
other purpose deemed appropriate by the Committee.

 

US-7



--------------------------------------------------------------------------------

SECTION 12. NUMBER OF SHARES

Subject to adjustment as set forth in Section 9, the number of Shares reserved
for sale and authorized for issuance pursuant to the 2012 Employee Stock
Purchase Plan is:

(a) 1 million shares; plus

(b) an annual increase to be added as of the first day of each fiscal year of
the Company equal to the least of (i) 1.25% of the outstanding Common Stock on a
fully diluted basis (including the effect of shares of Common Stock issuable
pursuant to outstanding warrants, options and similar rights and conversion of
any outstanding securities convertible into Common Stock as of the last day of
the Company’s immediately preceding fiscal year, (ii) 550,000 shares of Common
Stock, and (iii) a lesser amount determined by the Board; provided that any
shares from any such increases in previous years that are not actually issued
shall continue to be available for issuance under the 2012 Employee Stock
Purchase Plan.

Accordingly, the number of Shares authorized for issuance pursuant to the Plan
is the number of Shares specified above less the number of Shares issued
pursuant to the M/A-COM Technology Solutions Holdings, Inc. International
Employee Stock Purchase Plan. If any option granted under the Plan shall for any
reason terminate without having been exercised, the Shares not purchased under
such option shall again become available for issuance under the 2012 Employee
Stock Purchase Plan. If on a given Purchase Date, the number of Shares with
respect to which options are to be exercised exceeds the number of Shares then
available under the Plan, the Committee shall make a pro rata allocation of the
Shares remaining available for purchase in as uniform a manner as shall be
practical and as it shall determine to be equitable.

SECTION 13. MISCELLANEOUS

 

13.1 Restrictions on Transfer

Options granted under the Plan to a Participant may not be exercised during the
Participant’s lifetime other than by the Participant. Neither amounts credited
to a Participant’s Account nor any rights with respect to the exercise of an
option or to receive stock under the Plan may be assigned, transferred, pledged,
or otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution or by a beneficiary designation as permitted by
Section 10. Any such attempted assignment, transfer, pledge, or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan in accordance with Section 8.1.

 

13.2 Administrative Assistance

If the Committee in its discretion so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of Shares,
delivery of reports, or other administrative aspects of the Plan. If the
Committee so elects, each Participant shall (unless prohibited by applicable
law) be deemed upon enrollment in the Plan to have authorized the

 

US-8



--------------------------------------------------------------------------------

establishment of an account on his or her behalf at such institution. Shares
purchased by a Participant under the Plan shall be held in the Account in the
Participant’s name, or if the Participant so indicates in the enrollment form,
in the Participant’s name together with the name of his or her spouse in joint
tenancy with right of survivorship or spousal community property, or in certain
forms of trust approved by the Committee.

 

13.3 Treatment of Non-U.S. Participants

Participants who are employed by non-U.S. Designated Subsidiaries, who are paid
in foreign currency, and who contribute foreign currency to the Plan through
contributions or payroll deductions will have such contributions converted to
U.S. dollars. The exchange rate and method for such conversion will be
determined as prescribed by the Committee. In no event will any procedure
implemented for dealing with exchange rate fluctuations that may occur during an
Offering Period result in a purchase price below the Purchase Price permitted
under the Plan. Each Participant shall bear the risk of any currency exchange
fluctuations (if applicable) between the date on which any Participant
contributions are converted to U.S. dollars and the following Purchase Date.

 

13.4 Withholding

The Company or any Employer shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any member of the
Employer, an amount sufficient to satisfy federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan.

 

13.5 Equal Rights and Privileges

All Eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provision of the Code and the
related regulations. Notwithstanding the express terms of the Plan, any
provision of the Plan which is inconsistent with Section 423 or any successor
provision of the Code shall without further act or amendment by the Company or
the Committee be reformed to comply with the requirements of Section 423 of the
Code. This Section 13.5 shall take precedence over all other provisions in the
Plan.

 

13.6 Applicable Law

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.

 

13.7 Amendment and Termination

The Board may amend, alter or terminate the Plan at any time; provided, however,
that (a) the Plan may not be amended in a way that will cause rights issued
under the Plan to fail to meet the requirements of Section 423 of the Code and
(b) no amendment that would amend or modify the Plan in a manner requiring
stockholder approval under Section 423 of the Code or the requirements of any
securities exchange on which the Shares are traded shall be effective unless
such stockholder approval is obtained. In addition, the Committee may amend the
Plan as provided in Section 11.3, subject to the conditions set forth in this
Section 13.7.

 

US-9



--------------------------------------------------------------------------------

If the Plan is terminated prior to the date set forth in Section 13.8, the
Committee may elect to terminate all outstanding options either prior to their
expiration or upon completion of the purchase of Shares on the next Purchase
Date, or may elect to permit options to expire in accordance with their terms
(and participation to continue through such expiration dates). If the options
are terminated prior to expiration, all funds accumulated in Participants’
Accounts as of the date the options are terminated shall be returned to the
Participants as soon as administratively feasible.

 

13.8 Term of Plan

Unless sooner terminated by the Board, the Plan shall automatically terminate on
the tenth anniversary of the earlier of (a) the date the Board adopts the Plan
and (b) the date the stockholders approve the Plan. After the Plan terminates in
accordance with the foregoing sentence, no future options may be granted under
the Plan, but options previously granted shall remain outstanding in accordance
with their terms and conditions and the Plan’s terms and conditions.

 

13.9 No Right of Employment

Neither the grant nor the exercise of any rights to purchase Shares under the
Plan nor anything in the Plan shall impose upon the Company or any member of the
Employer any obligation to employ or continue to employ any Employee. The right
of the Company or a member of the Employer to terminate any Employee shall not
be diminished or affected because any rights to purchase Shares have been
granted to such Employee.

 

13.10 Rights as Stockholder

No Participant shall have any rights as stockholder unless and until Shares have
been issued to him or her.

 

13.11 Governmental Regulation

The Company’s obligation to sell and deliver Shares under the Plan is subject to
the approval of any governmental authority required in connection with the
authorization, issuance, or sale of such Shares.

 

13.12 Gender

When used herein, masculine terms shall be deemed to include the feminine,
except when the context indicates to the contrary.

 

US-10



--------------------------------------------------------------------------------

13.13 Condition for Participation

As a condition to participation in the Plan, Eligible Employees agree to be
bound by the terms of the Plan (including, without limitation, the notification
and holding requirements of Section 7.5) and the determinations of the
Committee.

 

US-11



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

As used in the Plan,

“2012 Employee Stock Purchase Plan” means the M/A-COM Technology Solutions
Holdings, Inc. 2012 Employee Stock Purchase Plan, of which the Plan is a
subplan.

“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee or any other committee appointed by
the Board to administer the Plan.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means M/A-COM Technology Solutions Holdings, Inc., a Delaware
corporation.

“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

“Designated Subsidiary” means any Subsidiary which has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and which has adopted the Plan with the approval of the Committee in
its sole and absolute discretion.

“Effective Date” means the day on which shares of Common Stock are first offered
to the public in an underwritten initial public offering of the Common Stock
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission (such day being the first trading day for the
Common Stock on the Nasdaq Stock Market, the New York Stock Exchange or other
applicable trading market).

“Eligible Compensation” means all base gross earnings, including such amounts of
gross earnings as are deferred by an Eligible Employee (a) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code or (b) to a
plan qualified under Section 125 of the Code. Eligible Compensation does not
include overtime, cash bonuses, commissions, severance pay, hiring and
relocation bonuses, pay in lieu of vacations, sick leave, gain from stock option
exercises or any other special payments. The Committee, in its discretion, may,
on a uniform and nondiscriminatory basis, establish a different definition of
Eligible Compensation for a future Offering Period.

 

US-A-1



--------------------------------------------------------------------------------

“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Section 3.

“Employee” means any individual who is an employee of the Employer for tax
purposes.

“Employer” means the Company or any Designated Subsidiary of the Company by
which an Employee is employed.

“Enrollment Date” means the first Trading Day of an Offering Period.

“Enrollment Window” has the meaning set forth in Section 4.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish;
provided, however, that for the initial Offering Period under the Plan, the Fair
Market Value for such Offering Period shall be equal to 100% of the initial
public offering price per share of Common Stock, before underwriters’ discounts
or concessions, set forth in that certain underwriting agreement between the
Company and the representatives of the underwriters and executed in connection
with the Company’s initial public offering of the Common Stock.

“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Section 5.

“Grant Price” means the Fair Market Value of a Share on the Grant Date for such
option.

“Offering Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall in no event end
later than twenty-seven (27) months from the Grant Date. The Offering Period may
but need not be the same as the Purchase Period, as determined by the Committee.

“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 4.

“Plan” means this M/A-COM Technology Solutions Holdings, Inc. U.S. Employee
Stock Purchase Plan.

“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.

 

US-A-2



--------------------------------------------------------------------------------

“Purchase Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall, in no event end
later than twenty-seven (27) months from the Grant Date.

“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than eighty-five
percent (85%) of the lesser of:

 

  (a) The Grant Price and

 

  (b) The Purchase Date Price.

“Shares” means shares of the Company’s Common Stock.

“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

“Trading Day” means a day on which the Nasdaq Stock Market, the New York Stock
Exchange or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.

 

US-A-3



--------------------------------------------------------------------------------

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

SECTION 1. PURPOSE

The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ELIGIBILITY REQUIREMENTS

 

3.1 Initial Eligibility

Except as provided in Section 3.2, each Employee shall become eligible to
participate in the Plan in accordance with Section 4 on the first Enrollment
Date on or following the later of (a) the date such Employee begins employment
and (b) the Effective Date. Participation in the Plan is entirely voluntary.

 

3.2 Limitations on Eligibility

Unless otherwise determined appropriate by the Committee, Employees whose
customary employment is twenty (20) hours or less per week are not eligible to
participate in the Plan.

SECTION 4. ENROLLMENT

 

4.1 First Offering Period

Any Eligible Employee immediately prior to the first Offering Period under the
Plan will be automatically enrolled in the first Offering Period. An Eligible
Employee will be eligible to continue participation in the first Offering Period
only if such individual completes and signs an enrollment election form (or
completes such other enrollment procedure established by the Committee) and
submits such enrollment election to the Company (a) no earlier than the
effective date of the Form S-8 registration statement with respect to the
issuance of Shares under the 2012 Employee Stock Purchase Plan and (b) no later
than ten (10) business days following the effective date of such S-8
registration statement or such other period of time as the Committee may
determine (the “Enrollment Window”). An Eligible Employee’s failure to submit
the enrollment election form (or complete such other enrollment procedure
permitted by the Committee) during the Enrollment Window will result in the
automatic termination of such individual’s participation in the first Offering
Period.

 

4.2 Subsequent Offering Periods

Subsequent to commencement of the first Offering Period, any Eligible Employee
may enroll in the Plan for an Offering Period by completing and signing an
enrollment election form or

 

INT-1



--------------------------------------------------------------------------------

by such other means as the Committee shall prescribe and submitting such
enrollment election to the Company in accordance with procedures established by
the Committee on or before the Cut-Off Date with respect to such future Offering
Period.

 

4.3 Continuing Effectiveness of Enrollment Election

Unless otherwise determined by the Committee, the enrollment election and the
designated rate of payroll deduction shall continue for future Offering Periods
unless the Participant changes or cancels, in accordance with procedures
established by the Committee, the enrollment election or designated rate of
payroll deduction prior to the Cut-Off Date with respect to a future Offering
Period or elects to withdraw from the Plan in accordance with Section 8.1.

SECTION 5. GRANT OF OPTIONS ON ENROLLMENT

 

5.1 Option Grant

Enrollment by an Eligible Employee in the Plan as of an Enrollment Date will
constitute the grant by the Company to such Participant of an option on such
Enrollment Date to purchase Shares from the Company pursuant to the Plan.

 

5.2 Option Expiration

An option granted to a Participant pursuant to the Plan shall expire, if not
terminated for any reason first, on the earliest to occur of: (a) the end of the
Offering Period in which such option was granted; (b) the completion of the
purchase of Shares under the option under Section 7; or (c) the date on which
participation of such Participant in the Plan terminates for any reason.

 

5.3 Purchase of Shares

An option granted to a Participant under the Plan shall give the Participant a
right to purchase on a Purchase Date the largest number of whole Shares, as
determined by the Committee, which the funds accumulated in the Participant’s
Account as of such Purchase Date will purchase at the applicable Purchase Price;
provided, however, that, unless the Committee determines otherwise for a future
Offering Period or Purchase Period, no Participant may purchase during a
Purchase Period more than 625 Shares, subject to adjustment as provided in the
Plan. Any payment made by a Participant in excess of the foregoing limitation
shall be returned to the Participant in accordance with procedures established
by the Committee.

SECTION 6. PAYMENT

(a) The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Eligible Compensation, the terms and conditions of which
are designated by the Committee; provided, however, that unless the Committee
determines otherwise for a future Purchase Period, any payroll deductions must
be in one percent (1%) increments

 

INT-2



--------------------------------------------------------------------------------

comprising not less than one percent (1%) and not more than fifteen percent
(15%) of a Participant’s Eligible Compensation received on each pay day during
the Purchase Period. Payment amounts shall be credited on a bookkeeping basis to
a Participant’s Account under the Plan. All payment amounts may be used by the
Company for any purpose and the Company shall have no obligation to segregate
such funds. No interest accrues on payments by Participants.

(b) Any payroll deductions for a Participant shall commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Purchase Date; provided, however, that for the first Offering Period, payroll
deductions will commence on the first pay day on or following the end of the
Enrollment Window.

SECTION 7. PURCHASE OF SHARES

 

7.1 Option Exercise

Any option held by a Participant that was granted under the Plan and that
remains outstanding as of a Purchase Date shall be deemed to have been exercised
on such Purchase Date for the number of whole Shares, as determined by the
Committee, that the funds accumulated in the Participant’s Account as of the
Purchase Date will purchase at the applicable Purchase Price (but not in excess
of the number of Shares for which options have been granted to the Participant
pursuant to Section 5.3). Options for other Shares for which options have been
granted that are not purchased on the last Purchase Date during the Offering
Period shall terminate. Shares shall not be issued with respect to an option
unless the exercise of such option and the issuance and delivery of such Shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed. As a condition to the exercise of an option, the
Committee may require the person exercising such option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares.

 

7.2 Refund of Excess Amount

If, after a Participant’s exercise of an option under Section 7.1, an amount
remains credited to the Participant’s Account as of a Purchase Date (including
after return of any amount pursuant to Section 5.3), then the remaining amount
shall be (a) if no further Purchase Periods are immediately contemplated by the
Committee, distributed to the Participant as soon as administratively feasible,
or (b) if another Purchase Period is contemplated by the Committee, carried
forward in the Account for application to the purchase of Shares on the next
following Purchase Date.

 

7.3 Employees of Subsidiary

In the case of Participants employed by a Designated Subsidiary, the Committee
may provide for Shares to be sold through the Subsidiary to such Participants.

 

INT-3



--------------------------------------------------------------------------------

7.4 Pro Rata Allocation

If the total number of Shares for which options are or could be exercised on any
Purchase Date in accordance with this Section 7, when aggregated with all Shares
for which options have been previously exercised under the Plan, exceeds the
maximum number of Shares reserved in Section 12, the Company may, in accordance
with Section 12, allocate the Shares available for delivery and distribution in
the ratio that the balance in each Participant’s Account bears to the aggregate
balances of all Participants’ Accounts, and the remaining balance of the amount
credited to the Account of each Participant under the Plan shall be returned to
him or her as promptly as possible.

SECTION 8. WITHDRAWAL FROM THE PLAN, TERMINATION

OF EMPLOYMENT, AND LEAVES OF ABSENCE

 

8.1 Withdrawal From the Plan

A Participant may withdraw all funds accumulated in the Participant’s Account
from the Plan during any Purchase Period by delivering a notice of withdrawal to
the Company or the Employer (in a manner prescribed by the Committee) at any
time up to but not including the ten (10) days prior to the Purchase Date for
such Purchase Period, or by such longer time period in advance of the Purchase
Date as the Committee may require. If notice of complete withdrawal from the
Plan as described in the preceding sentence is timely received, the Company or
the Employer will cease the Participant’s payroll withholding for the Plan and
all funds then accumulated in the Participant’s Account shall not be used to
purchase Shares, but shall instead be distributed to the Participant as soon as
administratively feasible. An Employee who has withdrawn from a Purchase Period
may not return funds to the Company or the Employer during that Purchase Period
and require the Company or the Employer to apply those funds to the purchase of
Shares. Any Eligible Employee who has withdrawn from the Plan may, however,
re-enroll in the Plan as of the next subsequent Enrollment Date, if any, in
accordance with Section 4.2.

 

8.2 Termination of Participation

Participation in the Plan terminates immediately on the date on which a
Participant ceases to be employed by the Company or the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee, and all funds then
accumulated in the Participant’s Account shall not be used to purchase Shares,
but shall instead be distributed to the Participant as soon as administratively
feasible.

 

8.3 Leaves of Absence

If a Participant takes a leave of absence, such Participant shall have the
right, in accordance with procedures prescribed by the Committee, to elect to
withdraw from the Plan in accordance with Section 8.1. To the extent determined
by the Committee, certain leaves of absence may be treated as cessations of
employment for purposes of the Plan.

 

INT-4



--------------------------------------------------------------------------------

SECTION 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,

DISSOLUTION, LIQUIDATION, MERGER OR SALE OF ASSETS

 

9.1 Adjustments Upon Changes in Capitalization

Subject to any required action by the stockholders of the Company, the right to
purchase Shares covered by a current Offering Period and the number of Shares
which have been authorized for issuance under the Plan for any future Offering
Period, the maximum number of Shares each Participant may purchase each Offering
or Purchase Period (pursuant to Section 5.3 hereof), as well as the price per
Share and the number of Shares covered by each right under the Plan which have
not yet been purchased shall be proportionately adjusted in the sole discretion
of the Committee for any increase or decrease in the number of issued Shares
resulting from a stock split, reverse stock split, stock dividend, extraordinary
cash dividend, combination or reclassification of the Common Stock, or
recapitalization, reorganization, consolidation, split-up, spin-off, or any
other increase or decrease in the number of Shares effected without receipt of
consideration by the Company. Except as expressly provided otherwise by the
Committee, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares.

 

9.2 Adjustment Upon Dissolution, Liquidation, Merger or Sale of Assets

Without limitation on the preceding provisions, in the event of any dissolution,
liquidation, merger, consolidation, sale of all or substantially all of the
Company’s outstanding voting securities, sale, lease, exchange or other transfer
of all or substantially all of the Company’s assets, or any similar transaction
as determined by the Committee in its sole discretion, the Committee may make
such adjustment it deems appropriate to prevent dilution or enlargement of
rights in the number and class of Shares which may be delivered under
Section 12, in the number, class of or price of Shares available for purchase
under the Plan and in the number of Shares which a Participant is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Committee’s authority under the Plan, in the event of any such transaction, the
Committee may elect to have the options hereunder assumed or such options
substituted by a successor entity, to terminate all outstanding options either
prior to their expiration or upon completion of the purchase of Shares on the
next Purchase Date, to shorten the Offering Period by setting a new Purchase
Date, or to take such other action deemed appropriate by the Committee.

SECTION 10. DESIGNATION OF BENEFICIARY

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

INT-5



--------------------------------------------------------------------------------

SECTION 11. ADMINISTRATION

 

11.1 Administration by Committee

The Plan shall be administered by the Committee. The Committee shall have the
authority to delegate duties to officers, directors or employees of the Company.

 

11.2 Authority of Committee

The Committee shall have the full and exclusive discretionary authority to
construe and interpret the Plan and options granted under it; to establish,
amend, and revoke rules and regulations for administration of the Plan
(including, without limitation, the determination and change of Offering
Periods, Purchase Periods and payment procedures, the requirement that Shares be
held by a specified broker, and the establishment of the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars); to
determine all questions of eligibility, disputed claims and policy that may
arise in the administration of the Plan; to make any changes to the Plan or its
operations to reduce or eliminate any unfavorable legal, accounting or other
consequences to the extent deemed appropriate by the Committee; and, generally,
to exercise such powers and perform such acts as the Committee deems necessary
or expedient to promote the best interests of the Company, including, but not
limited to, designating from time to time which Subsidiaries of the Company
shall be part of the Employer. The Committee’s determinations as to the
interpretation and operation of the Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons. The Committee may adopt
special or different rules for the operation of the Plan for different
Participants, including, but not limited to, rules designed to accommodate the
practices of the applicable jurisdiction.

 

11.3 Administrative Modifications

The Plan provisions relating to the administration of the Plan may be modified
by the Committee from time to time as may be desirable to satisfy any
requirements of or under the securities or other applicable laws of the United
States or other jurisdiction, to obtain any exemption under such laws, or to
reduce or eliminate any unfavorable legal, accounting or other consequences or
for any other purpose deemed appropriate by the Committee.

SECTION 12. NUMBER OF SHARES

Subject to adjustment as set forth in Section 9, the number of Shares reserved
for sale and authorized for issuance pursuant to the 2012 Employee Stock
Purchase Plan is:

(a) 1 million shares; plus

(b) an annual increase to be added as of the first day of each fiscal year of
the Company equal to the least of (i) 1.25% of the outstanding Common Stock on a
fully diluted basis

 

INT-6



--------------------------------------------------------------------------------

(including the effect of shares of Common Stock issuable pursuant to outstanding
warrants, options and similar rights and conversion of any outstanding
securities convertible into Common Stock as of the last day of the Company’s
immediately preceding fiscal year, (ii) 550,000 shares, and (iii) a lesser
amount determined by the Board; provided that any shares from any such increases
in previous years that are not actually issued shall continue to be available
for issuance under the 2012 Employee Stock Purchase Plan.

Accordingly, the number of Shares authorized for issuance pursuant to the Plan
is the number of Shares specified above less the number of Shares issued
pursuant to the M/A-COM Technology Solutions Holdings, Inc. U.S. Employee Stock
Purchase Plan. If any option granted under the Plan shall for any reason
terminate without having been exercised, the Shares not purchased under such
option shall again become available for issuance under the 2012 Employee Stock
Purchase Plan. If on a given Purchase Date, the number of Shares with respect to
which options are to be exercised exceeds the number of Shares then available
under the Plan, the Committee shall make a pro rata allocation of the Shares
remaining available for purchase in as uniform a manner as shall be practical
and as it shall determine to be equitable.

SECTION 13. MISCELLANEOUS

 

13.1 Restrictions on Transfer

Options granted under the Plan to a Participant may not be exercised during the
Participant’s lifetime other than by the Participant. Neither amounts credited
to a Participant’s Account nor any rights with respect to the exercise of an
option or to receive stock under the Plan may be assigned, transferred, pledged,
or otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution or by a beneficiary designation as permitted by
Section 10. Any such attempted assignment, transfer, pledge, or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan in accordance with Section 8.1.

 

13.2 Administrative Assistance

If the Committee in its discretion so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of Shares,
delivery of reports, or other administrative aspects of the Plan. If the
Committee so elects, each Participant shall (unless prohibited by applicable
law) be deemed upon enrollment in the Plan to have authorized the establishment
of an account on his or her behalf at such institution. Shares purchased by a
Participant under the Plan shall be held in the Account in the Participant’s
name, or if the Participant so indicates in the enrollment form, in the
Participant’s name together with the name of his or her spouse in joint tenancy
with right of survivorship or spousal community property, or in certain forms of
trust approved by the Committee.

 

13.3 Treatment of Non-U.S. Participants

Participants who are employed by non-U.S. Designated Subsidiaries, who are paid
in foreign currency, and who contribute foreign currency to the Plan through
contributions or payroll

 

INT-7



--------------------------------------------------------------------------------

deductions will have such contributions converted to U.S. dollars. The exchange
rate and method for such conversion will be determined as prescribed by the
Committee. In no event will any procedure implemented for dealing with exchange
rate fluctuations that may occur during an Offering Period result in a purchase
price below the Purchase Price permitted under the Plan. Each Participant shall
bear the risk of any currency exchange fluctuations (if applicable) between the
date on which any Participant contributions are converted to U.S. dollars and
the following Purchase Date.

 

13.4 Withholding

The Company or any Employer shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any member of the
Employer, an amount sufficient to satisfy taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of the Plan.

 

13.5 Applicable Law

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.

 

13.6 Amendment and Termination

The Board may amend, alter, or terminate the Plan at any time; provided,
however, that no amendment which would amend or modify the Plan in a manner
requiring stockholder approval under the requirements of any securities exchange
on which the Shares are traded shall be effective unless such stockholder
approval is obtained. In addition, the Committee may amend the Plan as provided
in Section 11.3, subject to the conditions set forth in this Section 13.6.

If the Plan is terminated prior to the date set forth in Section 13.7, the
Committee may elect to terminate all outstanding options either prior to their
expiration or upon completion of the purchase of Shares on the next Purchase
Date, or may elect to permit options to expire in accordance with their terms
(and participation to continue through such expiration dates). If the options
are terminated prior to expiration, all funds accumulated in Participants’
Accounts as of the date the options are terminated shall be returned to the
Participants as soon as administratively feasible.

 

13.7 Term of Plan

Unless sooner terminated by the Board, the Plan shall automatically terminate on
the tenth anniversary of the earlier of (a) the date the Board adopts the Plan
and (b) the date the stockholders approve the Plan. After the Plan terminates in
accordance with the foregoing sentence, no future options may be granted under
the Plan, but options previously granted shall remain outstanding in accordance
with their terms and conditions and the Plan’s terms and conditions.

 

INT-8



--------------------------------------------------------------------------------

13.8 No Right of Employment

Neither the grant nor the exercise of any rights to purchase Shares under the
Plan nor anything in the Plan shall impose upon the Company or any member of the
Employer any obligation to employ or continue to employ any Employee. The right
of the Company or a member of the Employer to terminate any Employee shall not
be diminished or affected because any rights to purchase Shares have been
granted to such Employee.

 

13.9 Rights as Stockholder

No Participant shall have any rights as stockholder unless and until Shares have
been issued to him or her.

 

13.10 Governmental Regulation

The Company’s obligation to sell and deliver Shares under the Plan is subject to
the approval of any governmental authority required in connection with the
authorization, issuance, or sale of such Shares.

 

13.11 Gender

When used herein, masculine terms shall be deemed to include the feminine,
except when the context indicates to the contrary.

 

13.12 Condition for Participation

As a condition to participation in the Plan, Eligible Employees agree to be
bound by the terms of the Plan and the determinations of the Committee.

 

INT-9



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

As used in the Plan,

“2012 Employee Stock Purchase Plan” means the M/A-COM Technology Solutions
Holdings, Inc. 2012 Employee Stock Purchase Plan, of which the Plan is a
subplan.

“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee or any other committee appointed by
the Board to administer the Plan.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means M/A-COM Technology Solutions Holdings, Inc., a Delaware
corporation.

“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

“Designated Subsidiary” means any Subsidiary which has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and which has adopted the Plan with the approval of the Committee in
its sole and absolute discretion.

“Effective Date” means the day on which shares of Common Stock are first offered
to the public in an underwritten initial public offering of the Common Stock
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission (such day being the first trading day for the
Common Stock on the Nasdaq Stock Market, the New York Stock Exchange or other
applicable trading market).

“Eligible Compensation” means all base gross earnings, including such amounts of
gross earnings as are deferred by an Eligible Employee (a) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code or (b) to a
plan qualified under Section 125 of the Code. Eligible Compensation does not
include overtime, cash bonuses, commissions, severance pay, hiring and
relocation bonuses, pay in lieu of vacations, sick leave, gain from stock option
exercises or any other special payments. The Committee, in its discretion, may
establish a different definition of Eligible Compensation for a future Offering
Period.

 

INT-A-1



--------------------------------------------------------------------------------

“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Section 3.

“Employee” means any individual who is an employee of the Employer for purposes
of the Plan as determined by the Committee.

“Employer” means the Company or any Designated Subsidiary of the Company by
which an Employee is employed.

“Enrollment Date” means the first Trading Day of an Offering Period.

“Enrollment Window” has the meaning set forth in Section 4.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish;
provided, however, that for the initial Offering Period under the Plan, the Fair
Market Value for such Offering Period shall be equal to 100% of the initial
public offering price per share of Common Stock, before underwriters’ discounts
or concessions, set forth in that certain underwriting agreement between the
Company and the representatives of the underwriters and executed in connection
with the Company’s initial public offering of the Common Stock.

“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Section 5.

“Grant Price” means the Fair Market Value of a Share on the Grant Date for such
option.

“Offering Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall in no event end
later than twenty-seven (27) months from the Grant Date. The Offering Period may
but need not be the same as the Purchase Period, as determined by the Committee.

“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 4.

“Plan” means this M/A-COM Technology Solutions Holdings, Inc. International
Employee Stock Purchase Plan.

“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.

 

INT-A-2



--------------------------------------------------------------------------------

“Purchase Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall, in no event end
later than twenty-seven (27) months from the Grant Date.

“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than eighty-five
percent (85%) of the lesser of:

 

  (a) The Grant Price and

 

  (b) The Purchase Date Price.

“Shares” means shares of the Company’s Common Stock.

“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

“Trading Day” means a day on which the Nasdaq Stock Market, the New York Stock
Exchange or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.

 

INT-A-3



--------------------------------------------------------------------------------

PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS SUMMARY PAGE

 

Date of Board Action   Action   Section/Effect of Amendment   Date of
Stockholder Approval

January 27, 2012

  Initial Plan Adoption     February 28, 2012

February 28, 2012

  Adjust Plan To Give Effect to 1-for-4 Reverse Stock Split (to be effective
upon filing of the Certificate of Amendment to the Third Amended and Restated
Certificate of Incorporation immediately after the effectiveness of the
registration statement related to the initial public offering)   Second
Paragraph on First Page; Sections 5.3(a) and 12 (U.S. Plan); Sections 5.3 and 12
(International Plan)   N/A

March 8, 2012

 

Adjust Plan to increase

maximum payroll

deduction rate from

10% to 15%

  Section 6 (US and International Plan)   N/A